Citation Nr: 1537524	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  The appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied service connection for the cause of the Veteran's death.  

In November 2012, the appellant filed a claim for entitlement to VA burial benefits.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

During the course of the appeal, the appellant raised the issue of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151, claimed as due to VA treatment.  Subsequently, the RO obtained a medical opinion from a VA physician in December 2013.  In a January 2014 statement of the case, the RO essentially denied the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 as part of the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The Board notes, however, that entitlement to DIC under the provisions of 38 U.S.C.A § 1151 and entitlement to service connection for the cause of the Veteran's death, are separate claims.  

Further, the Board notes that the law mandates specific procedural stages in the VA claims adjudication process, including those which provide for review of a denial of a claim before the Board.  Specifically, an appeal is initiated subsequent to the issuance of a rating decision, and only after the filing of a notice of disagreement within the time specified by law.  See 38 U.S.C.A. § 7105(a) (West 2015); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (An appeal is initiated after the issuance of a rating pursuant to 38 U.S.C.A. § 7105; a notice of disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal (VA Form 9 Appeal) after a statement of the case is issued by VA).  

There has been no initial adjudication of the claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  Consequently, the appellant is unable to file a notice of disagreement as to the denial of the claim in the January 2014 statement of the case (noted above).  Therefore, the RO must issue a rating decision on the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 as this issue is intertwined with the issue of service connection for the cause of the Veteran's death.  

Finally, the appellant has not been provided notice as to her claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  The Board finds that the appellant should be provided such notice on remand.  

As to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the record shows that the Veteran died in June 2012.  The death certificate lists the immediate cause of death as sepsis, due to or as a consequence of bronchopneumonia, hypertensive heart disease, and an abdominal aortic aneurysm.  

The appellant essentially contends that these causes of death were incurred in service, to include as due to Agent Orange exposure.  She specifically maintains that the Veteran suffered from hypertensive heart disease, residuals of a cerebrovascular accident, and kidney problems as a result of Agent Orange exposure in Vietnam and that those disorders contributed to his death.  The appellant also reports that the Veteran was severely ill and very weak due to chemotherapy and radiation treatments as a result of his residuals of prostate cancer, which also might have contributed to his death.  

At the time of the Veteran's death, he was service connected for a depressive disorder (rated 30 percent); residuals of prostate cancer (rated 60 percent); and for impotence (rated 0 percent).  The Veteran had also been assigned a total disability rating based on individual unemployability (TDIU), effective May 8, 2006.  

The Veteran served on active duty from September 1965 to September 1967 and it has been determined that he had service in the Republic of Vietnam.  

The Veteran's service treatment records do not show treatment for sepsis; respiratory problems to include bronchopneumonia; hypertensive heart disease, hypertension, or any elevated blood pressure readings, or for an abdominal aortic aneurysm.  

Post-service private and VA treatment records show treatment for multiple disorders, including prostate cancer, status post a radical retropubic prostatectomy; arterial hypertension; an abdominal aortic aneurysm; depression; residuals of a cerebrovascular accident; chronic renal insufficiency; urinary incontinence; gastroesophageal reflux disease; and hyperlipidemia.  

A June 5, 2012 VA hospital discharge summary noted that the Veteran was status post a right embolectomy that was complicated by a surgical site wound infection; sepsis; renal failure; deep vein thrombosis of the right lower extremity; demarcated ischemic changes of the right lower extremity; heparin-induced thrombocytopenia; attempted argatroban; and auto anticoagulation which had progressed to clinical deterioration with hemodynamic instability dependent on maximum pressors, and hypoxemia on 100 percent fraction of inspired oxygen.  The examiner indicated that the Veteran was critically ill with active decompensation and a dismal prognosis.  The examiner reported that he was notified that the Veteran was found in cardiac arrest minutes prior to a declaration of death.  It was noted that the Veteran had been presenting with hypotension for hours prior to that event and that the hypotension did not improve despite increasing the vasopressors to maximum levels.  The examiner indicated that the possible cause of death was cardiovascular arrest.  

The diagnoses were acute right leg ischemia, status post right leg embolectomy; seizures; and asymptomatic bradycardia.  The examiner indicated that pertinent clinical diagnoses that were noted, but not treated, were an old ischemic cerebrovascular accident of the left middle cerebral artery, with residual hemiparesis and aphasia; arterial hypertension; hyperlipidemia; prostate cancer, status post a retropubic prostatectomy in March 2002; an aortic abdominal aneurysm; gastroesophageal reflux disease; and chronic renal insufficiency.  

A June 2012 autopsy report related final anatomical diagnoses that included sepsis, clinically; an aortic aneurysm, abdominal aorta; hypertensive heart disease; a cerebrovascular accident, old, in the area supplied by the left middle cerebral artery; prostate adenocarcinoma, status post radical prostatectomy; hemorrhagic gastritis, with a stress ulcer of the gastric body; cholesterolosis of the gallbladder; diverticulosis of the sigmoid colon; a colon polyp; generalized atherosclerosis; and coronary artery disease.  

A December 2013 statement from a VA physician noted that the Veteran's claim file was reviewed.  The physician indicated that the Veteran's surgical consultation for a surgical intervention for a carotid stenosis revascularization, which was dated in March 2012, with intervational radiology, was reviewed and that all potential benefits of the treatment and procedure and the known risks and side effects, as well as potential problems to recuperation, were explained and the Veteran's consent was documented.  The examiner stated that there were not any additional disabilities caused by or aggravated by any VA treatment.  The examiner maintained that there was not any carelessness, negligence, lack of proper skill, or errors in judgment on the part of VA personnel.  It was noted that the Veteran's conditions required the procedure that was performed.  The examiner indicated that the claims file did not show any intraoperative or postoperative complications not previously explained or discussed during the patient consultation.  

The Board observes that the December 2013 statement from the VA physician essentially only addressed the appellant's claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  The examiner did not address information relative to the appealed issue of entitlement to service connection for the cause of the Veteran's death.  Even in addressing that 1151 claim, the examiner did not discuss whether the Veteran's death was proximately caused by VA hospital care, medical or surgical treatment, or examination.  And if so, the examiner did not specifically indicate whether the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  

The Board observes that there is no medical opinion of record, provided after a review of the entire claims file, which addresses whether the Veteran's sepsis, bronchopneumonia, hypertensive heart disease, and abdominal aortic aneurysm that caused his death, were etiologically related to any aspect of his period of service, to include Agent Orange exposure, or to any of his service-connected disabilities.  The Board finds that medical opinions must be obtained on remand to decide the claim.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2009).  

Accordingly, this case is REMANDED for the following actions:  

1.  Provide the appellant with the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding her claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  

2.  Adjudicate the claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, claimed as due to VA treatment.  This adjudication may not be in the form of a supplemental statement of the case.  The RO should notify the appellant and her representative of the decision.  If the claim is denied and the appellant files a timely notice of disagreement, the RO should issue an appropriate statement of the case and notify the appellant and her representative that the matter will be before the Board only if a timely substantive appeal is submitted.  

3.  Make arrangements for the entire claims file, including all electronic files, to be reviewed by a physician for a medical opinion on the issue of service connection for the cause of the Veteran's death.  Based on a review of historical records and generally accepted medical principles, the physician must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's sepsis, bronchopneumonia, hypertensive heart disease, and abdominal aortic aneurysm had their onset during, or were otherwise related to, any aspect of his period of service, to include any presumed Agent Orange exposure.  

The examiner must also opine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's service-connected disabilities, to include his service-connected depressive disorder and residuals of prostate cancer, either singly or in combination, caused or contributed substantially and materially to the cause of his death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  

The examiner must also opine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's death was proximately caused by VA hospital care, medical or surgical treatment, or examination.  

If a relationship between the Veteran's death and VA hospital care, medical or surgical treatment, or examination, is shown, the examiner must then provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the Veteran's death was the result of (i) carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or (ii) an event not reasonably foreseeable.  

An event not reasonably foreseeable is one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

The report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

